DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a non-final rejection
Claims 1-16 are pending
Claims 1-16 are rejected under 35 USC § 101


Priority
Acknowledgement is made of Applicant’s claim for a foreign priority date of 6-5-2017 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2-18-2021 and 3-22-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101-Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10949918 B2 to Fidanza. Although application claims 1 and 9 are anticipated by patent claims 1 and 6. 

Patent claims 1 and 6 of Fidanza 10949918 B2 recite: 
A method of determining the creditworthiness and issuing a micro- or nano loan to a consumer via a loan issuance system, generating a behavioral profile of the consumer and updating a maximum amount of the micro- or nanoloan to the consumer via the loan issuance system, wherein the loan issuance system comprises: a first computing device comprising a mobile wireless communications device of the consumer and having a display and user interface; a second computing device comprising a loan issuance server system having a communications module, a controller, and a relational attribute database connected thereto; a third computing device separate from the second computing device and comprising a communications module, a processor, and non-relational transactional database connected thereto; a wireless communications network connected to the mobile wireless communications device, the loan issuance server system, and third computing device, wherein said loan issuance server system includes a first application programming interface (API) operative to allow interaction between the loan issuance server system and the mobile wireless communications device and the third computing device, and said third computing device includes a second API operative to allow interaction between the loan issuance server system and the third computing device and the mobile wireless communications device, the method comprising: a consumer selecting and connecting their mobile wireless communications device via the wireless communications network to the loan issuance server system via the first API, in response to the consumer's selecting and connecting to the loan issuance server system, the controller initiates via the first API a user interface on the display of the mobile wireless communications device, the user interface displaying a first menu item as a button selection on a portion of the display for requesting a micro- or nano loan, wherein the consumer selects the first menu item and initiates an API call as a request for a micro- or nano loan; in response to the consumer selecting the first menu item and initiating the loan request, the loan issuance server system extracts N attributes about the consumer from external public data sources, wherein the N attributes have no personal identification data and confidential information about the consumer and comprise anonymous consumer transaction data extracted from 
Therefore patent claims 1 and 6 of Fidanza 10949918 B2 are in essence a “species” of the generic invention of application claims 1 and 9. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of U.S. Patent No. 10949918 B2 to Fidanza. Although application claims 2 and 11 are anticipated by patent claims 2 and 8. 

Patent claims 2 and 8 of Fidanza 10949918 B2 recite: 
applying the behavioral prediction and machine learning model at the loan issuance server system using the multi-threaded analysis and predicting customer behavior based upon data comprising post-consumer buying trends, purchasing history, and public social media activities  
Therefore patent claims 2 and 8 of Fidanza 10949918 B2 are in essence a “species” of the generic invention of application claims 2 and 11. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 3 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 9 of U.S. Patent No. 10949918 B2 to Fidanza. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 3 and 12 are anticipated by patent claims 3 and 9. 

Patent claims 3 and 9 of Fidanza 10949918 B2 recite: 
applying the behavioral prediction and machine learning model at the loan issuance server system based on consumer segmentation with consumer information provided via the contents of each transaction and using affinity and purchase path analysis to identify products that sell in conjunction with each other depending on promotional and seasonal basis and linking between purchases over time.  
Therefore patent claims 3 and 9 of Fidanza 10949918 B2 are in essence a “species” of the generic invention of application claims 3 and 12. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 10 of U.S. Patent No. 10949918 B2 to Fidanza. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 4 and 13 are anticipated by patent claims 4 and 10. 


wherein the third computing device is configured to match the consumer check-ins and location for a consumer against a known-locations database within the non-relational transactional database at the third computing device, and comprising data regarding stores, private locations, public places and transaction data and correlating periodic location patterns to loan and transactional activities  
Therefore patent claims 4 and 10 of Fidanza 10949918 B2 are in essence a “species” of the generic invention of application claims 4 and 13. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10949918 B2 to Fidanza. Although the claim at issue is not identical, it is not patentably distinct from each other because application claim 5 is anticipated by patent claim 5. 

Patent claim 5 of Fidanza 10949918 B2 recites: 
predicting by consumer profile and periodicity, loan disbursement patterns; use of loans; loan repayments; and transaction activities  
Therefore patent claim 5 of Fidanza 10949918 B2 is in essence a “species” of the generic invention of application claim 5. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10949918 B2 to Fidanza. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 6 and 14 are anticipated by patent claims 1 and 6. 

Patent claims 1 and 6 of Fidanza 10949918 B2 recite: 
A method of determining the creditworthiness and issuing a micro- or nano loan to a consumer via a loan issuance system, generating a behavioral profile of the consumer and updating a maximum amount of the micro- or nanoloan to the consumer via the loan issuance system, wherein the loan issuance system 
Therefore patent claims 1 and 6 of Fidanza 10949918 B2 are in essence a “species” of the generic invention of application claims 6 and 14. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10949918 B2 to Fidanza. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 7 and 15 are anticipated by patent claims 1 and 6. 

Patent claims 1 and 6 of Fidanza 10949918 B2 recite: 
A method of determining the creditworthiness and issuing a micro- or nano loan to a consumer via a loan issuance system, generating a behavioral profile of the consumer and updating a maximum amount of the micro- or nanoloan to the consumer via the loan issuance system, wherein the loan issuance system comprises: a first computing device comprising a mobile wireless 
Therefore patent claims 1 and 6 of Fidanza 10949918 B2 are in essence a “species” of the generic invention of application claims 7 and 15. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10949918 B2 to Fidanza. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 8 and 16 are anticipated by patent claims 1 and 6. 

Patent claims 1 and 6 of Fidanza 10949918 B2 recite: 
A method of determining the creditworthiness and issuing a micro- or nano loan to a consumer via a loan issuance system, generating a behavioral profile of the consumer and updating a maximum amount of the micro- or nanoloan to the consumer via the loan issuance system, wherein the loan issuance system comprises: a first computing device comprising a mobile wireless communications device of the consumer and having a display and user interface; 
Therefore patent claims 1 and 6 of Fidanza 10949918 B2 are in essence a “species” of the generic invention of application claims 8 and 16. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10949918 B2 to Fidanza. Although the claim at issue is not identical, it is not patentably distinct from each other because application claim 10 is anticipated by patent claim 7. 

Patent claim 7 of Fidanza 10949918 B2 recites: 
third computing device is configured to match consumer location and check-ins to at least one of the electronic wallet and the location of the consumer against a known-locations database incorporated with the non-relational transactional database of the third computing device and comprising data regarding stores, private locations, public places, and transaction data and correlating periodic location patterns to loan and transactional activities.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PIERRE L MACCAGNO/
Examiner, Art Unit 3697

/CHRISTINE M BEHNCKE/             Supervisory Patent Examiner, Art Unit 3697